 Case 1:20-mc-00023-LO-TCB Document 1 Filed 08/10/20 Page 1 of 18 PageID# 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA



In re Application of Daniel Snyder                   Misc. Action No. _____________________
for an Order Directing Discovery from Mary
Ellen Blair and Comstock Holding Companies,          Ex Parte Petition for Assistance in Aid of
Inc. Pursuant to 28 U.S.C. § 1782                    a Foreign Proceeding Pursuant to
                                                     28 U.S.C. § 1782



        Based upon the annexed Declaration of Rizwan A. Qureshi, Esq., dated August 10, 2020

(“Qureshi Decl.”), petitioner Daniel Snyder (“Mr. Snyder” or “Petitioner”) respectfully petitions

this Court ex parte for an Order pursuant to 28 U.S.C. § 1782, compelling Mary Ellen Blair

(“Blair”), an individual residing in this District, and Comstock Holding Companies, Inc.

(“Comstock,” and together with Blair, “Respondents”), a corporation that does business within

this District, to produce discovery for use in a proceeding currently pending in India.

   I.        INTRODUCTION

        1.     Petitioner seeks discovery from Respondents in aid of litigation currently pending

in The High Court of Delhi at New Delhi (the “Indian Court”), bearing the caption Daniel Snyder

Through His SPA Holder vs. Eleven Internet Services LLP & Ors., filed August 7, 2020 (the

“Indian Action”).

        2.     The Indian Action arises from the publication of a series of false and defamatory

“news” articles targeting Petitioner on the MEA WorldWide website, located at www.meaww.com

(“MEAWW”). The articles contain flagrantly false statements about Petitioner, including but not

limited to accusing Petitioner of sexual misconduct, such as involvement in sex trafficking, and a

purported affiliation with sexual predator Jeffrey Epstein.
 Case 1:20-mc-00023-LO-TCB Document 1 Filed 08/10/20 Page 2 of 18 PageID# 2



       3.      In the Indian Action, Petitioner asserts claims for defamation per se against the

authors of these articles, as well as Eleven Internet Services LLP (“Eleven”) which, upon

information and belief, directed the publication of those false and defamatory articles on behalf of

hidden third-party clients.

       4.      Upon information and belief, Blair – a disgruntled former employee of the

Washington Football Team (the “Team”), of which Petitioner is the majority owner – is an active

participant, for pay from third parties, and/or arising from personal animus, in the same campaign

of defamation against Petitioner that led to the publication of the subject defamatory articles,

including serving as a source for the false and libelous claims in said articles.

       5.      Blair further directly offered or alluded to the availability of bribes to current

employees of the Team and the Petitioner, attempting to elicit further false statements about

Petitioner to be published by MEAWW and other outlets.

       6.      Upon information and belief, Blair acted at the direction of, and/or with the

financial support of, the same individual(s) who hired and directed Eleven and MEAWW to

publish their defamatory articles about Petitioner.

       7.      Blair possesses highly relevant documents and information relating to, inter alia,

the creation of the Defamatory Articles (as defined herein); the parties behind payments made in

order to procure the posting of the Defamatory Articles; amounts and sources of bribes offered

and/or paid to sources of information upon which the Defamatory Articles were based; and her

own – as well as third parties’ – efforts to discredit and damage the Petitioner and the Team. The

Subpoena Duces Tecum and Subpoena Ad Testificandum that Petitioner seeks to serve on Blair are

attached to the Qureshi Decl. as Exhibit A and Exhibit B respectively.




                                                -2-
 Case 1:20-mc-00023-LO-TCB Document 1 Filed 08/10/20 Page 3 of 18 PageID# 3



           8.      Moreover, upon information and belief, Blair’s connection to the subject matter of

the Indian Action, and the bribes she offered or alluded to, includes benefits she receives from a

financial benefactor.       Upon information and belief, among these benefits are long-running

discounted rent, as well as more recent promotion to luxury accommodations, the payment for

which would be beyond her apparent financial means. Petitioner therefore seeks discovery from

Comstock – the owner of the luxury apartment buildings in which Blair has rented multiple units,

known as the “BVLD Reston Station” and “BLVD Loudon Station” complexes – that will shed

light on Blair’s motive for seeking to defame Petitioner, and the nature of her ties to other

participants in the same scheme. The Subpoena Duces Tecum and Subpoena Ad Testificandum

that Petitioner seeks to serve on Comstock are attached to the Qureshi Decl. as Exhibit C and

Exhibit D respectively.

           9.      The documents and information in Respondents’ possession, custody and/or control

indisputably will aid the Indian Court in resolving Petitioner’s defamation claims.

           10.     As discussed herein, Petitioner meets all the statutory criteria for the issuance of an

order allowing the requested discovery. See 28 U.S.C. § 1782. Additionally, all the discretionary

factors that this Court may consider favor granting this Petition. Petitioner thus respectfully

requests that his Petition be granted. A proposed order is attached to the Qureshi Decl. at Exhibit

E.

     II.         PARTIES TO THIS PETITION

           11.     Petitioner Daniel Snyder is an individual who resides in Maryland. Mr. Snyder is

the majority owner of the Team.




                                                    -3-
 Case 1:20-mc-00023-LO-TCB Document 1 Filed 08/10/20 Page 4 of 18 PageID# 4



          12.      Respondent Mary Ellen Blair is an individual residing in this District, in Reston,

Virginia. Blair was employed by the Team as an executive assistant between 2013 and 2017 before

being terminated. Blair currently resides at a luxury apartment development owned by Comstock.

          13.      Respondent Comstock is a property management company that conducts business

within this District. Specifically, Comstock manages the apartment building in Reston, Virginia,

in which Blair currently lives and has rented several units.

   III.         JURISDICTION AND VENUE

          14.      This Court has subject matter jurisdiction over this application under 28 U.S.C. §§

1331 and 1782. This Court has personal jurisdiction over Respondents because they reside in the

Commonwealth of Virginia and in this Judicial District.

          15.      Under 28 U.S.C. §§ 1391(c) and 1782, venue is proper in this Judicial District

because Respondents reside in this District.

   IV.          THE INDIAN ACTION

   A.           Parties to the Indian Action

          16.      Petitioner has asserted a claim for defamation per se in the Indian Court against

Indian company Eleven, and its Indian subsidiary MEAWW, as well as Indian residents Anay

Chowdhary (“Anay”) and Nirnay Chowdhary (“Nirnay”), Prarthna Sakar (“Sakar”) and Jyotsna

Basotia (“Basotia”).

   B.           The MEAWW Website and the Defamatory Articles

          17.      MEAWW purports to be, and holds itself out as, a news website. MEAWW

publishes “news” stories regarding a broad variety of matters, including pop culture, law and

government, and media and entertainment.

          18.      In reality, however, rather than being legitimate news sources and reporters,

MEAWW intentionally sows disinformation at the behest of its undisclosed clients, including


                                                  -4-
 Case 1:20-mc-00023-LO-TCB Document 1 Filed 08/10/20 Page 5 of 18 PageID# 5



governments and intelligence services, and often is hired by clients that are cloaked behind several

layers of anonymous corporate entities. MEAWW thus acts as a hired agent of these unnamed

entities to knowingly spread, among other things, false and defamatory statements concerning its

clients’ rivals.

        19.        MEAWW has worldwide reach, as it publishes globally via the internet and

receives internet traffic from the United States, India, and many other countries around the world.

It has touted itself as having more than 150 million unique users and more than 1 billion page

views per month.

        20.        On or about July 16, 2020, MEAWW posted several false and wholly fabricated

articles — written by Sakar and Basotia, and published at the direction of the Chowdhary brothers

— regarding Petitioner, which falsely accuse him of a broad array of acts of criminal sexual

misconduct including, among other things, involvement in sex trafficking, and affiliating with

sexual predator Jeffrey Epstein (collectively, the “Defamatory Articles”).

        21.        These included “Washington Redskins owner Dan Snyder faces sex trafficking

allegations;       Internet   says,   ‘He    was      on    Epstein’s     list,”   published      at

https://meaww.com/washington-redskins-owner-dan-snyder-to-step-down-owing-to-sex-

trafficking-allegations-fan-reaction (the “First Defamatory Article”).       The First Defamatory

Article falsely states that Mr. Snyder “has found himself in trouble yet again and this time it’s

allegedly for sex trafficking. The minority owners [of the Washington Football Team] are

apparently looking at bringing him down citing inappropriate and unchaste behavior as one of the

major reasons.” The First Defamatory Article went on to publish utterly baseless speculation

regarding whether a then-forthcoming Washington Post article about the Washington Football

Team “would be about [Snyder’s] alleged involvement in sex trafficking[,]” quoting several




                                               -5-
 Case 1:20-mc-00023-LO-TCB Document 1 Filed 08/10/20 Page 6 of 18 PageID# 6



anonymous posters from the internet forum Reddit.com, including baselessly quoting that

“[Snyder] is getting [arrested] for sex trafficking. He was on [Jeffrey] Epstein’s list too.” Id.

        22.     MEAWW published a second article on July 16, 2020: “#RedskinsScandal: Will

Dan Snyder rename Washington Redskins the ‘Epsteins’? Angry Internet screams ‘throw him out,”

published      at     https://meaww.com/washington-redskins-dan-snyder-jeffrey-epstein-sexual-

harrasment-sex-trafficking-scandal-name-change (the “Second Defamatory Article,” and together

with the First Defamatory Article, the “Defamatory Articles”). The Second Defamatory Article

refers to, and repeats, the false allegations of the First Defamatory Article: namely, the false claims

that Mr. Snyder is linked to sexual predator Jeffrey Epstein and that Mr. Snyder is or was involved

in sexual misconduct, including sexual harassment and/or sex trafficking.

        23.     These blatantly false and wholly fabricated articles purport to be factual news

stories, but were and are utterly untrue and have no legitimate journalistic basis whatsoever.

        24.     However, although MEAWW publicly named “the internet” as its source for the

false and libelous statements in the Defamatory Articles, upon information and belief Blair either

furnished, or procured for, the defendants in the Indian Action false and unsubstantiated claims

regarding Mr. Snyder in connection with MEAWW’s drafting of the Defamatory Articles.

        25.     The statements that MEAWW published about Mr. Snyder are categorically false.

Moreover, the defendants in the Indian Action published these defamatory, inflammatory

statements about Mr. Snyder with deliberate intent to damage Mr. Snyder, or at best, complete

disregard for their basis in fact.

        26.     Although MEAWW reluctantly removed the Defamatory Articles after Petitioner

demanded their immediate removal, the damage to Mr. Snyder’s reputation had already been done.




                                                 -6-
 Case 1:20-mc-00023-LO-TCB Document 1 Filed 08/10/20 Page 7 of 18 PageID# 7



       27.     Mr. Snyder’s children and other family members, and numerous of Mr. Snyder’s

friends, neighbors, and business associates, were exposed to the Defamatory Articles, either by

directly viewing the Defamatory Articles online or by receiving word of the Defamatory Articles.

Consequently, Mr. Snyder’s reputation and good standing has been severely harmed, and will

continue to be harmed, by the Defamatory Articles, and the members of Mr. Snyder’s family have

been severely harmed due to the publication of these lies on behalf of hidden third-party clients of

MEAWW.

       28.     The false allegations that the defendants in the Indian Action have seeded on the

internet have taken root beyond MEAWW itself. For instance, on or about July 16, 2020 – not

coincidentally, the very same day that MEAWW published the Defamatory Articles at issue herein

– the following appeared on a Twitter account that has been confirmed as a fake account existing

for no purpose other than to propagate false and misleading information:

       According to insiders and anonymous Washington Post employees, the [upcoming]
       article will allege that: Dan Snyder abuses drugs and alcohol[;] Snyder paid off refs.
       Some refs have made $2 million from him. And Snyder is not the only team owner
       paying off refs. Others do it too. Snyder and former Redskins coach Jay Gruden,
       brother of Jon Gruden, pimped out their cheerleaders to season ticket holders while
       holding their passports from them in a foreign country. Jay Gruden and then
       Redskins running back Kapri Bibbs were sleeping with the same woman. When
       Jay found out, he got petty and benched Bibbs. During that game when Bibbs was
       on the bench, Bibbs’ replacement missed a block and that resulted in quarterback
       Alex Smith suffering a broken leg. Alex hasn’t been able to play football ever
       since[.] Snyder and Gruden would hold sex parties with rampant drug usage and
       some sexual assaults[.] Snyder held nude photoshoots with the Redskins
       cheerleaders[.] Lawyers are already involved[.]
Whether this account is one of the “Bots” utilized regularly by MEAWW to further propagate its

for-profit lies, or written by a human agent of MEAWW, will be further elucidated through

discovery sought herein.

       29.     Petitioner commenced the Indian Action on August 7, 2020, asserting claims for

defamation per se arising out of the Defamatory Articles. Petitioner seeks damages of $10 million.


                                               -7-
 Case 1:20-mc-00023-LO-TCB Document 1 Filed 08/10/20 Page 8 of 18 PageID# 8



   V.         BLAIR DEMONSTRATED KNOWLEDGE OF FORTHCOMING FALSE AND
              DEFAMATORY ARTICLES WELL IN ADVANCE OF THEIR
              PUBLICATION, WHILE SEEKING TO BRIBE OR OTHERWISE SOLICIT
              EMPLOYEES OF PETITIONER AND THE TEAM TO PROVIDE
              INFORMATION IN SUPPORT OF THOSE ARTICLES

        30.     During her term with the Team as an assistant to Petitioner, Blair frequently

interacted with various current and former Team employees, and developed relationships with

employees of the Team as a result.

        31.     When Blair was terminated (after having previously been demoted), she left on bad

terms and has since admitted to having absconded with confidential information belonging to

Petitioner and/or the Team.

        32.     Further, it has recently come to light that, at the time Blair applied for her

employment with the Team, she had a substantial criminal record. Indeed, when Blair applied for

the job, she was still on probation for an embezzlement conviction: after being charged with felony

embezzlement, she pled guilty to misdemeanor embezzlement and was required to serve twelve

months’ probation.

        33.     At all relevant times, including years before her term of employment with the Team,

Blair appears to have been consistently in dire financial straits. Her wages have been garnished,

including while she was in the Team’s employ; she has a substantial history of judgments and liens

against her; and she has been evicted several times.

        34.     In more recent years, however, Blair’s financial difficulties have been alleviated by

a financial benefactor through at least the following:

               Blair has stated that she received discounted rent between 2015 and at least
                late 2017 at two buildings owned by Comstock.

               In 2018, Blair moved to another luxury apartment building, also owned by
                Comstock.




                                                -8-
 Case 1:20-mc-00023-LO-TCB Document 1 Filed 08/10/20 Page 9 of 18 PageID# 9



              Blair has acknowledged that since 2018, she has paid $2,100 a month in rent
               for her luxury apartment. Within the last 60 days, Ms. Blair upgraded to an
               even more luxurious apartment within the same building. Her ability to afford
               this monthly rent seems highly questionable based on public information
               pertaining to her current employment, as well as the significant public history
               of her financial difficulties as described above.

         35.   Blair has exhibited advance knowledge of numerous forthcoming negative

publications about Petitioner and the Team. For example, in late May or early June 2020, Blair

contacted a Team employee who has frequent contact with Petitioner. During their conversation,

Blair told that employee that Blair had been asked about her contacts on the Team. This was

consistent with what Blair had told that employee on several occasions previously – that is, that

she stole confidential personal contact information for the Team’s employees and Petitioner’s

business associates.

         36.   Blair also stated that she had been told by someone not employed by the

Washington Post, but well known to both that employee and to Blair, that an article would be

published in the Washington Post in approximately a week that would “not [be] good for Dan.”

Blair further implied that she was in contact with the Washington Post in connection with this

story.

         37.   The Team employee stated that the article Blair had advanced knowledge of

eventually was published by the Washington Post on July 5, 2020, and it stated that the minority

owners of the Team were looking to sell their stakes in the Team, and were “not happy being a

partner” of Petitioner. This article cited “multiple people familiar with the deliberations.” This

article was, of course, published weeks before the defamatory articles at issue herein.

         38.   Not coincidentally, throughout at least early July through early August 2020, Blair

used the confidential personal contact information she admittedly stole from the Team to contact

employees and affiliates of the Team and Petitioner to fish for negative information — regardless



                                               -9-
Case 1:20-mc-00023-LO-TCB Document 1 Filed 08/10/20 Page 10 of 18 PageID# 10



of its veracity — regarding Petitioner, including sometimes offering or sometimes alluding to the

availability of, bribes for information to be provided to her, or to unspecified publications.

       39.     To that end, Blair called a long-time personal employee of Petitioner on July 8, July

18 and August 1, 2020. During these calls, the longest of which pre-dated the July 16, 2020

MEAWW articles, Blair exhibited her advance knowledge regarding publication of stories, and

stated that “something big was going to happen” and that several of the Team’s minority owners

did not want to do business with Petitioner any longer. These interactions have been recorded,

and have been memorialized in sworn affidavit testimony.

       40.     In her July 8, 2020 conversation with this personal employee of Petitioner, Blair

said there would be a “big story” in the Washington Post about Petitioner; and that the story would

be about how Petitioner was doing “dirty” and “illegal” things. In the calls with this employee,

Blair also stated that Petitioner “do[es] drugs,” and consistently emphasized her personal animus

toward Petitioner, whom she felt had treated her unfairly.

       41.     Of course, the Washington Post story on July 16, 2020 did not include any false

and defamatory statements about Petitioner doing “illegal” or “dirty” things. Only the MEAWW

stories included any allegations of “illegal” or “dirty” activities – namely that Petitioner engaged

in sex trafficking and was affiliated with Jeffrey Epstein.

       42.     Even before her lengthy call with the above-referenced personal employee of

Petitioner, on July 7, 2020, Blair called another employee (of the Team) who works closely with

Petitioner on a daily basis. Blair asked this employee what the employee thought was going on

between Petitioner and his partners. Blair also stated that “karma is a mother” and “karma always

comes back” in reference to the Petitioner. Blair told the employee that the employee could

“probably make a lot of money” for any information the employee had about Petitioner, pausing




                                               - 10 -
Case 1:20-mc-00023-LO-TCB Document 1 Filed 08/10/20 Page 11 of 18 PageID# 11



to see if the employee would bite on the hook and offer something up about Petitioner in exchange

for pay. The employee did not do so.

       43.     On July 16, 2020 – the very same day MEAWW published the Defamatory Articles

at issue in the Indian Action – the Washington Post published an article about the Team alleging

instances of sexual harassment against Team employees by other Team employees. The article

expressly did not accuse Petitioner of any form of sexual or sexist misconduct, and noted that the

Team had already fired numerous figures accused of misconduct and hired attorney Beth

Wilkinson to complete a thorough investigation of the claims.

       44.     Based on the pattern of Blair’s interactions with Team employees, it is clear that

she was deliberately soliciting negative information about Petitioner — without regard for whether

it was true or false — which she herself explicitly linked to (i) forthcoming media coverage that

would be damaging to Petitioner and (ii) the deliberate intent to harm him.

       45.     Blair also repeatedly told at least the employees of the Team and Petitioner

discussed herein that she was in contact with and working in coordination with a third party – not

a journalist, but rather someone well known to each of the involved persons – and that both that

third party and Blair were involved in the preparation of one or more articles expected to be

harmful to Petitioner.

       46.     Further, the timing of Blair’s fishing expedition for information on “illegal” and

“dirty” acts with regard to Petitioner coincides with the period in which the defendants in the

Indian Action were preparing the Defamatory Articles.

       47.     Blair has exhibited knowledge of upcoming, non-public events in other contexts as

well. While still employed by the Team, she told a Team employee who interacts with Petitioner

frequently that she had been in contact with the Federal Bureau of Investigation about another




                                              - 11 -
Case 1:20-mc-00023-LO-TCB Document 1 Filed 08/10/20 Page 12 of 18 PageID# 12



Team employee. She stated that this Team employee was involved in distributing pirated DVDs,

and a few weeks later, that Team employee was arrested by the FBI and subsequently terminated.

Ms. Blair then was promoted to that Team employee’s position.

         48.     For all of the foregoing reasons, Petitioner has ample reason to believe that Blair

played a significant role in a deliberate and coordinated campaign, in conjunction with third

parties, intended to defame and spread corrupt disinformation about Petitioner. This campaign

included communications with media outlets including, upon information and belief, MEAWW.

The prima facie who, what, when, where, and why of the scheme—and Blair’s involvement in it—

is clear, but Petitioner requires discovery from Blair and Comstock to investigate further in support

of the Indian Action.

   VI.         DISCOVERY REQUESTED

         49.     Upon information and belief, Respondents are in possession, custody, and/or

control of substantial documentary information — including emails, text messages, electronic and

physical notes, call records, and other documents — that would demonstrate their connections to

MEAWW, other third parties hostile to Petitioner, and the coordination between each of the

foregoing to disparage and defame Petitioner — all of which is currently at issue in the Indian

Action. Moreover, Respondents themselves have personal knowledge of the same. Accordingly,

Respondents possess documents and information that bear directly upon the issues in the Indian

Action and which Petitioner would be unable to obtain through discovery in the Indian Action.

         50.     As set forth in further detail in the subpoenas, Petitioner seeks discovery concerning

(1) the substance and timing of Blair’s communications with the defendants in the Indian Action;

(2) the substance and timing of Blair’s communications with any other media entities regarding

Petitioner and/or the Team; (3) the identities of any other third parties involved in directing,

coordinating with or supporting Blair to solicit or obtain negative information about Petitioner; (4)


                                                 - 12 -
Case 1:20-mc-00023-LO-TCB Document 1 Filed 08/10/20 Page 13 of 18 PageID# 13



the identities of any other third parties with whom Blair communicated with the explicit or implicit

purpose of obtaining negative information about Petitioner and/or the Team; (5) any housing-

related or other benefits received by Blair including but not limited to housing credits, rent

forgiveness, direct payments or other compensation or any other form of preferential treatment;

and (6) other documents and information that are relevant to the Indian Action and are available

solely through Respondents.

       51.     In addition to requests for the production of documents from Respondents,

Petitioner seeks to depose both Respondents concerning the subject matters described above and

in the respective subpoenas directed to Blair and Comstock.

   VII.      PETITIONER IS ENTITLED TO THE DISCOVERY SOUGHT HEREBY

       A.      Section 1782 Governs this Court’s Authority to Order Discovery

       52.     28 U.S.C. § 1782(a) provides, in pertinent part:

       The district court of the district in which a person resides or is found may order him
       to give his testimony or statement or to produce a document or other thing for use
       in a proceeding in a foreign or international tribunal . . . . The order may be made
       pursuant to a letter rogatory issued, or request made, by a foreign or international
       tribunal or upon the application of any interested person and may direct the
       testimony or statement be given, or the document or other thing be produced, before
       a person appointed by the court.

       53.     Since 1948, “Congress [has] substantially broadened the scope of assistance federal

courts could provide for foreign proceedings,” pursuant to § 1782. See Intel Corp. v. Advanced

Micro Devices, Inc., 542 U.S. 241, 256-57 (2004).

       54.     Indeed, courts in this Circuit have repeatedly recognized the liberal policy in favor

of granting petitions for judicial assistance under § 1782. Servotronics, Inc. v. Boeing Co., 954

F.3d 209, 213 (4th Cir. 2020) (reversing denial of § 1782 application in light of Congressional

policy objectives). A district court should consider a Section 1782 request in the light of the

statute’s aims of providing efficient means of assistance to participants in international litigation


                                               - 13 -
Case 1:20-mc-00023-LO-TCB Document 1 Filed 08/10/20 Page 14 of 18 PageID# 14



in our federal courts and encouraging foreign countries by example to provide similar means of

assistance to our courts. Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 252 (2004);

In re Request for Judicial Assistance from the Dist. Court in Svitavy, 748 F. Supp. 2d 522, 525

(E.D. Va. 2010).

       B.      Petitioner Satisfies the Requirements under Section 1782

       55.     A district court has authority to grant an application for judicial assistance pursuant

to Section 1782 if the following requirements are met: “(1) the person from whom discovery is

sought resides or is found in the [Eastern District of Virginia]; (2) the discovery is for use in a

proceeding before a foreign tribunal; and (3) the application is made by a foreign or international

tribunal or ‘any interested person.’” Svitavy, 748 F. Supp. 2d at 525 (citing In re Microsoft Corp.,

428 F. Supp. 2d 188, 192 (S.D.N.Y. 2006)). Each of these prerequisites for this Court to order

discovery in aid of the Indian Action is satisfied.

       56.     First, Blair is an individual currently residing within this District at 1908 Reston

Metro Plaza, Reston, VA 20190. Comstock, likewise, resides in this District. See Qureshi Decl.,

Exhibit F.

       57.     Second, this request seeks the production of documents from and testimony by

Respondents in support of the Indian Action. A true and correct copy of the pleadings filed in the

Indian Action is attached to the Qureshi Decl. as Exhibit G, and copies of the proposed subpoenas

to be served on Respondents are annexed to the Qureshi Decl. as Exhibits A through D. As set

forth above, the discovery that Petitioner seeks is intended to further establish the liability of the

defendants in the Indian Action, by elucidating their bad faith and active participation in a broader

scheme to defame Petitioner with the direct or indirect assistance of Blair.




                                                - 14 -
Case 1:20-mc-00023-LO-TCB Document 1 Filed 08/10/20 Page 15 of 18 PageID# 15



       58.     Third, Petitioner is an “interested person” within the meaning of 28 U.S.C. § 1782.

An interested person is one who has significant “participation rights” in the foreign action. Intel,

542 U.S. at 256-57. As the Supreme Court noted in Intel, “litigants are included among, and may

be the most common example, of the ‘interested person[s]’ who may invoke § 1782.” 542 U.S. at

256. Petitioner is the plaintiff in the Indian Action, and therefore is an “interested person” for the

purposes of § 1782.

       59.     Accordingly, Petitioner’s request satisfies the elements necessary to permit

discovery pursuant to 28 U.S.C. § 1782, as recognized in this Circuit.

       C.      The Court Should Exercise its Discretion to Grant Petitioner the
               Discovery He Seeks

       60.     Once the statutory requirements of 28 U.S.C. § 1782 are met, the district court is

free to grant discovery in its discretion. See Schmitz v. Bernstein, Liebhard & Lifshitz, LLP, 376

F. 3d 79, 83 (2d Cir. 2004). The Supreme Court has identified a number of factors for courts to

consider when ruling on a § 1782 application: (1) whether the person from whom discovery is

sought is a participant in the foreign proceeding; (2) the nature of the foreign tribunal, the character

of the foreign proceeding, and the receptivity of the foreign court to federal-court assistance; (3)

whether the application conceals an attempt to circumvent foreign proof-gathering restrictions of

a foreign country; and (4) whether the application is unduly intrusive or burdensome. See Intel,

542 U.S. at 264-65; Chevron Corp., No. 7:10-MC-00067, 2010 U.S. Dist. LEXIS 125174, at *6-7

(W.D. Va. Nov. 24, 2010) (quoting id.). Here, all of these factors weigh in favor of granting the

application.

       61.     First, where, as here, discovery is sought from a party that is not participating in

the foreign proceeding, the need for court-ordered discovery is apparent. As the Supreme Court

explained: “[a] foreign tribunal has jurisdiction over those appearing before it, and can itself order



                                                 - 15 -
Case 1:20-mc-00023-LO-TCB Document 1 Filed 08/10/20 Page 16 of 18 PageID# 16



them to produce evidence. In contrast, nonparticipants in the foreign proceeding may be outside

the foreign tribunal’s jurisdictional reach; hence, their evidence, available in the United States,

may be unobtainable absent § 1782 aid.” Intel, 542 U.S. at 264 (internal citations omitted).

Respondents are not parties to the Indian Action and, upon information and belief, have no legal

presence in India. Thus, the Indian Court has no jurisdiction to acquire the documents and

testimony that Petitioner seeks here and which are critical to Petitioner’s ability to prove his claims

in the Indian Action.

          62.   Second, courts must look at the nature of the foreign proceeding and the receptivity

of the foreign tribunal to federal court assistance. Here, there is no evidence that the discovery

sought in this application would “offend” the Indian Court. To the contrary, the discovery sought

would relate to the lack of truth in the Defamatory Articles and shed light on the authors’

motivations in posting the Defamatory Articles, goals which are directly relevant to the Indian

Action.

          63.   Third, this application is not an attempt to circumvent any foreign proof-gathering

restrictions and does not violate any Indian restrictions on gathering evidence.1 Petitioner has a

good-faith basis for believing that he will be able to use these materials in the Indian Action.

Petitioner has no reason to believe that the Indian Court would not be receptive to the judicial

assistance requested, nor is Petitioner aware of any limitation on discovery imposed by the Indian

Court, either generally or specifically, such that the request would “circumvent foreign proof-

gathering restrictions or other policies of a foreign country or the United States.” Intel, 542 U.S.



1
 As the Supreme Court noted in Intel, the Court’s analysis of a Section 1782 application does not
extend to the discoverability or admissibility of the information in the foreign forum. See Intel,
542 U.S. at 260 (“Beyond shielding material safeguarded by an applicable privilege, however,
nothing in the text of § 1782 limits a district court’s production-order authority to materials that
could be discovered in the foreign jurisdiction if the materials were located there.”).


                                                - 16 -
Case 1:20-mc-00023-LO-TCB Document 1 Filed 08/10/20 Page 17 of 18 PageID# 17



241 at 264-65. The Court’s grant of judicial assistance would permit Petitioner to appropriately

prosecute its claim against Eleven, along with the authors of the Defamatory Articles and Eleven’s

relevant principals and affiliates, in India given that Respondents are in exclusive possession of

information highly relevant to Petitioner’s claim.

       64.     Fourth, the document requests in the proposed subpoenas are neither unduly

burdensome nor intrusive. Petitioner has tailored his requests to seek only those materials relevant

to the Indian Action, and the documents requested lend themselves to easy identification and

production.

   VIII. CONCLUSION

       65.     For the reasons set forth herein, Petitioner respectfully requests that the Court issue

an Order, pursuant to 28 U.S.C. § 1782, granting Petitioner leave to serve Blair and Comstock with

the subpoenas appended to the Qureshi Decl. as Exhibits A and B, and C and D, respectively.



Dated: August 10, 2020
       McLean, Virginia                       REED SMITH LLP

                                              By: /s/ Brittany Davidson______
                                                  Brittany Davidson
                                              7900 Tysons One Place, Suite 500
                                              McLean, VA 22102
                                              Tel: (703) 641-4200
                                              bdavidson@reedsmith.com

                                              Rizwan A. Qureshi
                                              1301 K Street NW
                                              Suite 1000, East Tower
                                              Washington, DC 20005
                                              Tel: (202) 414-9200
                                              rqureshi@reedsmith.com

                                              Joseph Tacopina
                                              TACOPINA, SEIGEL & DEOREO
                                              275 Madison Avenue



                                               - 17 -
Case 1:20-mc-00023-LO-TCB Document 1 Filed 08/10/20 Page 18 of 18 PageID# 18



                                   New York, New York 10016
                                   Tel: (212) 227-8877
                                   jtaopina@tacopinalaw.com

                                   (Admission Pro Hac Vice Pending)

                                   Attorneys for Petitioner
                                    Daniel Snyder




                                    - 18 -
